,...:   .:. - ;!.
           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of I
                                                                                                                                                                   3
                                               UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNlA

                                United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                           v.                                                (For Offenses Committed On or After November I, 1987)


                              Miguel Angel Rocha-Rocha                                       Case Number: 3:19-mj-21892

                                                                                             Kenneth J Troiano
                                                                                             Defendant's Attorney


            REGISTRATION NO. 74920298

           THE DEFENDANT:
            ~ pleaded guilty to count(s) 1 of Complaint
                                                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~-



              D was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                   Nature of Offense                                                                Count Number(s)
            8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      I

               D The defendant has been found not guilty on count(s)                ~~~~~~~~~~~~~~~~~~~




               D Count(s)                                                                     dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                           D TIME SERVED                               g               \   3                      days

                ~  Assessment: $10 WAIVED ~ Fine: WAIVED
               ~ Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative,                         charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Monday, May 13, 2019
                                                                                           Date of Imposition of Sentence


                            ~                   ......._
             Received
                          DUSM
                                                             F~~"=ED
                                                              MAY 1 3 2019
                                                                                           "idJJ.i:::.wcK
                                                                                           UNITED STA TES MAGISTRATE JUDGE

                                                      CLER!<, U.S. DISTRiCt COURT
                                                ,&OUTHEF\.'i Dl3TfclGT OF CALIFORNIA
              Clerk's Office Co                l.l'JY                      . DEPUTY                                                      3:19-mj-21892
